Exhibit 10.1

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (hereinafter  called the “Amendment Agreement”) is made
and entered into on this 26th day of September 2017

BY AND BETWEEN

(1)



GENER8 MARITIME SUBSIDIARY INC (formerly Navig8 Crude Tankers Inc), a
corporation organized and existing under the laws of the Republic of the
Marshall Islands having its registered office at Trust Company Complex, Ajeltake
Road, Ajeltake Island, Majuro, Marshall Islands MH 96960 or its nominees (the
“BUYER”); and

(2)



HHIC-PHIL INC, a corporation organized and existing under the laws of the
Republic of the Philippines, having its principal office at Green Beach 1,
Redondo Peninsula, Sitio Agusuhin, Brgy. Cawag, Subic, Zambales, the Philippines
(the “BUILDER”)

(The BUYER and the BUILDER are referred to in this Amendment Agreement as “the
Parties” and each a “Party”.)

WHEREAS

A.



The BUYER and the BUILDER entered into a shipbuilding contract dated 25 March
2014 for the construction and delivery of one (1) 300,000 dwt class crude oil
carrier having the BUILDER’s Hull No. NTP0138 (the “Vessel”) (such shipbuilding
contract as has been, and may be, amended and supplemented from time to time
being referred to in this Amendment Agreement as the “Shipbuilding Contract”);

B.



The BUYER and the BUILDER have agreed to amend the Shipbuilding Contract on the
terms set out in this Amendment Agreement,

NOW, THEREFORE, for mutual consideration which is hereby acknowledged and
recognized by the Parties, the Parties agree as follows:

1.



DELIVERY OF THE VESSEL

1.1



Subject to paragraph 1.2 below, it is hereby agreed that the BUILDER will tender
the Vessel for delivery to the BUYER; and the BUYER will accept delivery of the
Vessel, on 9 October 2017. This agreement relates to the timing of actual
delivery of the Vessel to the BUYER and does not amend the contractual Delivery
Date.

1.2



If and to the extent that there are any outstanding items or non-conformities in
the Vessel at the time of actual delivery of the Vessel to the BUYER, the
Parties’ rights and obligations in relation thereto shall be governed by the
Outstanding Works Agreement concluded by the Parties of even date herewith.



 

--------------------------------------------------------------------------------

 



1.3



Save to the extent waived by the BUYER in writing, the agreement recorded in
paragraphs 1.1 and 1.2 above is subject to the following conditions:

(a)



the physical condition of the Vessel not deteriorating in any material respect
between the date of this Amendment Agreement and actual delivery of the Vessel;

(b)



the BUILDER using reasonable commercial efforts to complete outstanding items or
non-conformities in the Vessel prior to actual delivery of the Vessel,
prioritising any Class or safety items; and

(c)



the BUILDER complying with the procedural requirements for delivery set out in
Article VII of the Shipbuilding Contract.

2.



CONTRACT PRICE

2.1



The existing text of Article II of the Shipbuilding Contract is hereby deemed
deleted and superseded by the following text:

“The contract price of the VESSEL delivered and accepted by to the BUYER at the
SHIPYARD shall be United States Dollars Eighty Two Million Five Hundred Thousand
(US$ 82,500,000.00) (hereinafter called the “CONTRACT PRICE”) which shall be
paid plus any increases or less any decreases due to adjustment or modification,
if any, as set forth in this CONTRACT. The above CONTRACT PRICE shall include
payment for services in the inspection, test, survey and classification of the
VESSEL which will be rendered by the CLASSIFICATION SOCIETY and shall not
include the cost of the BUYER’S supplies as stipulated in Article XII.

The CONTRACT PRICE also includes all costs and expenses for supplying all
necessary drawings as stipulated in the SPECIFICATIONS except those to be
furnished by the BUYER for the VESSEL in accordance with the SPECIFICATIONS.

(End of Article)”

2.2



The amendment to the Contract Price provided for in paragraph 2.1 above shall be
effected by way of an adjustment to the Fifth Instalment (being the instalment
payable on delivery of the Vessel) and the existing text of Article X.2 (e) of
the Shipbuilding Contract shall accordingly be deemed deleted and superseded by
the following text:

“U.S. Dollars Thirty Four Million Three Hundred and Nineteen Thousand Seven
Hundred and Fifty Only (US$ 34,319,750.00) plus or minus any increase or
decrease due to modifications and/or adjustment, if any, arising prior to
delivery, of the VESSEL of the CONTRACT PRICE under Articles III and V of this
CONTRACT shall be paid to the BUILDER concurrently with the delivery of the
VESSEL. (The date stipulated for payment of each of the four instalments
mentioned above is hereinafter in this Article and in Article XI referred to as
the “DUE DATE” of that instalment)”.



-  2  -

--------------------------------------------------------------------------------

 



2.3



It is further agreed that the contractual Delivery Date remains 31 December 2016
and that, accordingly, both the Contract Price and the Fifth Instalment (in each
case as amended above) shall, in the event of delivery of the Vessel in
accordance with this Amendment Agreement, be subject to an agreed reduction in
the sum of U.S.  Dollars Five Million Four Hundred Thousand Only (US$
5,400,000.00) by way of liquidated damages on account of delay in delivery of
the Vessel pursuant to Article III.1(c) of the Shipbuilding Contract.

3.



EFFECTIVENESS

3.1



Subject to paragraph 1 above, this Amendment Agreement shall become effective
upon execution of this Amendment Agreement by authorized representatives of the
Parties.

4.



CONFIDENTIALITY

4.1



The Parties agree to keep the terms and conditions of this Amendment Agreement
confidential and to refrain from disclosing it and/or any of its terms and
conditions to any third party without first obtaining the prior written consent
of the other party except insofar as:

(a)



such disclosure is necessary for the purposes of implementing and enforcing the
terms of this Amendment Agreement;

(b)



such disclosure is to the Parties’ affiliates, professional advisors, auditors,
insurers, or to potential assignees of this Amendment Agreement; or

(c)



such disclosure is required by law, Court Order or by the rules of any relevant
regulatory authority.

5.



MISCELLANEOUS

5.1



This Amendment Agreement shall constitute an integral part of the Shipbuilding
Contract.  In case there is then any discrepancy or inconsistency between the
terms of this Amendment Agreement and the terms of the Shipbuilding Contract,
the terms of this Amendment Agreement shall prevail.

5.2



Unless expressly amended by this Amendment Agreement, all other terms and
conditions of the Shipbuilding Contract shall remain unchanged.

5.3



Each Party acknowledges that in entering into this Amendment Agreement it has
not relied on any oral or written representation, warranty or other assurance
and waives all rights and remedies which might otherwise be available to it in
respect of such matters. However, nothing in this Amendment Agreement will limit
or exclude any liability of a Party for fraud.

5.4



The provisions of Article XIV (Successors and Assigns) and Article XX (Notice)
of the Shipbuilding Contract shall apply to this Amendment Agreement as if the
same were repeated herein with logical amendments.





-  3  -

--------------------------------------------------------------------------------

 



6.



LAW AND JURISIHCTION

6.1



This Amendment Agreement, all non-contractual obligations arising out of or in
connection with it, and claims concerning its validity and termination, shall be
governed and construed in accordance with English law.

6.2



In the event of any dispute or claim arising out of, or relating to, or in
connection with this Amendment Agreement, the same shall be referred to
arbitration in London in accordance with the provisions of Article XIII
(Arbitration)  of the Shipbuilding Contract as if the same were repeated herein
with logical amendments.





-  4  -

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, both parties have caused this Amendment Agreement to be duly
signed as a deed and irrevocably delivered on the day and year first above
written.

Signed for and on behalf of
GENER8 MARITIME SUBSIDIARY INC

 

 

 

By:

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Treasurer

 

 

 

 

In the presence of:

 

Signature:

/s/ Milton H. Gonzales

 

Name:

Milton H. Gonzales

 

 

 

 

Address:

Gener8 Maritime, 299 Park Ave., 2nd Floor, New York, NY 10171

 

 

 





-  5  -

--------------------------------------------------------------------------------

 



Signed for and on behalf of

HHIC-PHIL INC

 

 

 

By:

/s/ Y. H. Jo

 

Name:

Y. H. Jo

 

Title:

Attorney-in-Fact

 

 

 

 

In the presence of:

 

Signature:

/s/ H. S. Park

 

Name:

H. S. Park

 

 

 

 

Address:

Green Beach 1, Redondo Peninsula, Sitio Agusuhin, Brgy. Cawag, Subic, Zambales,
the Philippines

 

-  6  -

--------------------------------------------------------------------------------